Citation Nr: 1204427	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-06 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1999 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine.  In that decision, the RO granted service connection for lumbar degenerative disc disease with moderate central spinal canal stenosis and assigned an initial disability rating of 10 percent, effective February 28, 2006. 

In January 2010, the Board granted higher initial ratings of 20 percent for lumbar degenerative disc disease with moderate central spinal canal stenosis; 10 percent for right lumbar radiculopathy; and 10 percent for left lumbar radiculopathy, all effective June 10, 2006.  The Board also found that a claim for TDIU was raised as part of the initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of TDIU was remanded for additional development.   


FINDINGS OF FACT

1. The Veteran is service-connected for the following disabilities: degenerative disc disease of the lumbar spine, rated as 20 percent disabling; status post excision medial synovial plica of the right knee, rated as 10 percent disabling; lumbar radiculopathy of right lower extremity, rated as 10 percent disabling; lumbar radiculopathy of left lower extremity, rated as 10 percent disabling; and status post laceration of the right hand, rated as noncompensably disabling.  His combined disability rating is 40 percent.  

2. The Veteran's service-connected disabilities do not preclude gainful employment consistent with his education and occupational experience. 


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The appeal for a TDIU arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  The agency of original jurisdiction (AOJ) scheduled a VA examination in July 2010 for the Veteran.  He failed to report for the scheduled examination without good cause.  

There is no documentation in the claims folder of the notice of examination that was sent to the Veteran.  However, VA's procedures regarding examinations do not include placing a hard copy of the original appointment letter in the claims file and, under the presumption of regularity; it is presumed that the Veteran received notice of the examination.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011) (per curiam).  Hence, the absence of a copy of any such examination notice from the claims file cannot be used as evidence to demonstrate that the notice was not mailed.  Id.  

The Veteran has not asserted that he failed to receive notice for the July 2010 examination, nor is there other evidence to rebut the presumption of regularity. Thus, he was properly notified of the date and time of his examination.  The Board finds that the AOJ fulfilled it duty to assist.  

The claim for TDIU arises as a component of an appeal for a higher initial rating.  Rice.  An initial rating is considered an original claim.  Turk v. Peake, 21 Vet. App. 565 (2008).  In an original claim where the Veteran fails to appear for a scheduled VA examination without good cause, the claim will be rated on the evidence of record.  38 C.F.R. § 3.655(b).  

The Board must also consider whether the record reflects compliance with the January 2010 Board remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this instance, the AOJ sent the Veteran a March 2010 letter requesting that he submit information and evidence to support his TDIU claim.  The AOJ scheduled the Veteran for a VA examination in July 2010.  The record reflects substantial compliance with the January 2010 Board remand instructions.  Id.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Analysis

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). 

The Veteran has been granted service connection for the following disabilities: degenerative disc disease of the lumbar spine, rated as 20 percent disabling; status post excision medial synovial plica of the right knee, rated as 10 percent disabling; lumbar radiculopathy of right lower extremity, rated as 10 percent disabling; lumbar radiculopathy of left lower extremity, rated as 10 percent disabling; and status post laceration of the right hand, rated as noncompensably disabling.  His combined disability rating is 40 percent.  

Because the Veteran does not have a combined rating of 70 percent or his overall combined rating for his lumbar spine disability is not 60 percent, he does not meet the percentage criteria for a TDIU laid out in 38 C.F.R. § 4.16(a).  VA policy is to grant a TDIU in all cases where service connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001). 

Thus, the Board must determine whether the evidence shows that the Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience. 

The Veteran was separated from service in February 2006.  At the June 2006 VA examination, he reported that he was unemployed and actively seeking employment.  There is no indication that he attributed his unemployment to the effects of his service connected disabilities.  The fact that he was actively seeking employment evidences a belief on his part that the service connected disabilities did not preclude gainful employment.

There is no additional evidence of record regarding his employment status during the claims period.  He has not asserted that his service connected disabilities render him unemployable.  The July 2010 VA examination was scheduled to ascertain whether his service connected disabilities render him unemployable.  However without this examination report, the claim must be considered on the basis of the current record.  38 C.F.R. § 3.655.  

In sum, the current record contains no lay or medical evidence that the Veteran's service connected disabilities have rendered him incapable of employment consistent with his education and occupational experience.  

The weight of the evidence is against a finding that the Veteran's service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  Therefore, a referral of the Veteran's claim to VA's Director of C&P for consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is not warranted.  For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for a TDIU must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 


ORDER

Entitlement to TDIU is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


